DETAILED ACTION
Status of Claims:
Claims 1-10, 13-20, 25 and 26 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 objected to because of the following informalities:  the claim states “proximate at a first end…” the word “at” appears to be unnecessary and should be “proximate a first end”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 15, 16, 18 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


	The claim refers to “at least one channel” it is not clear if this is referring to at least one of the “one or more external channels” or additional channels.
	The claim states “the features include at least one of i) shapes; ii) profiles; …” The terms “shapes” and “profiles” render the claim indefinite. It is not clear how they are different from surface textures, fluting, rifling, or scalloping or what specific shapes and profiles would meet these limitations. 
	The claim states “b) different channels include differ features…” however only “at least one channel includes features” it is therefore not clear multiple channels are required to include features, if every channel that includes a feature is required to have a different feature, or if different channels are able to include different features. 

Regarding Claim 15:
	The claim refers to “the secondary outlet” however claim 14 does not require a secondary outlet. It is therefore not clear if the secondary outlet is required by the claim or only limited to “extends downwardly” when the secondary outlet is present.

Regarding Claim 16:
	The claim refers to “outlets” however there is only support for “at least one outlet” in claim 1. Therefore it is not clear if additional outlets are being required. 

Regarding Claim 18:


Regarding Claim 26:	
	The claim states the “second fluid includes at least one of: … g) other gases…” This limitation renders the claim indefinite because it is not clear what “other gases” it is limited to. Specifically it is not clear if the second fluid is open to every gas. 

Allowable Subject Matter
Claims 1-9, 13, 14, 17, 19, 20, and 25 are allowed.
Claims 10, 15, 16, 18 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The claims are allowable in view of the closest prior art. Pate (USPN 5,942,161) and Graue et al (USPN 4,421,696). Pate teaches an apparatus for controlling flow of fluid in a fluid body containing a first fluid, the apparatus comprising: a baffle (baffle 70) configured to be at least partially submerged in the fluid body, the baffle comprising (see figs. 1-3): a) an inlet that, in use, is coupled to a fluid supply adapted to supply a second fluid; b) at least one outlet (liquid flow through the baffle (see col. 7 lines 30-35); c) at least one internal channel extending from the inlet to the at least one outlet to thereby allow the second fluid to be expelled from the at least one outlet (see col. 7 lines 30-35, fig. 3); and, d) an outer surface which acts with the at least 
Pate does not teach the outer surface includes one or more external channels for directing flow of fluid at least part way along a length of the baffle.
Graue teaches an apparatus for controlling flow of fluid (air) in a fluid body comprising a device (gas diffuser) configured to be at least partially submerged in the fluid body, the device comprising: a) an inlet (drop pipe 20) that, in use, is coupled to a fluid supply adapted to supply a second fluid; b) at least one outlet (port edges 42); c) at least one internal channel extending from the inlet to the at least one outlet to thereby allow the second fluid to be expelled from the at least one outlet (see col 2 lines 14-52, fig. 4); and, d) an outer surface which acts with the at least one outlet to at least partially guide the second fluid expelled from the outlet to induce flow within the fluid body and thereby agitate the fluid body, wherein the outer surface includes one or more external channels for directing flow of fluid at least part way along a length of the baffle (space between drift control vanes).
Graue does not teach that the device is a baffle. 
It would not have been obvious to modify the outer surface of Pate such that the outer surface includes one or more external channels for directing flow of fluid at least part way along a length of the baffle because the purpose of Pate is to inject air deeper into the water, not near the surface of the baffle. It would not have been obvious to make the diffuser device of Graue into a baffle, because it would have required a complete redesign of the device without any motivation or known benefit in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        1/19/2022